Ey the Court :
The judgment of the lower court is affirmed:
1. This court holds there was no error in receiving the mortgage in evidence without the production of the subscribing witnesses— this being a criminal case and the action not being founded upon that instrument.
2. It was no defense that the prosecuting witness might eventually recover for the injury sustained.
3. The language of the district attorney to the jury was not of a character to warrant a new trial.
All concur except McConnell and Spencer, JJ., not sitting.